Let me take this
opportunity to congratulate you, Sir, and your country,
Finland, on your election as President of the General
Assembly at its fifty-fifth session. I would also like to
thank His Excellency Mr. Theo-Ben Gurirab of
Namibia for his work as President of the General
16

Assembly at its fifty-fourth session, and to commend
him for the guidance he provided throughout the year.
I would also like to commend the Secretary-
General, Kofi Annan, for his inspiring contribution to
the noble goals of peace, justice, development and the
strengthening of our Organization.
Last week, world leaders gathered here to direct
the Organization for the next century. The golden
thread of the Millennium Summit was concern for the
well-being of all human beings and the common
determination to free each and every nation and each
and every human being from want and fear, to sustain
the future of humanity and to renew the United Nations
accordingly. The common goal of all the discussions
was to provide for human security in all its complexity
and to uphold the principles of human dignity, equality,
equity, solidarity and tolerance at a global level.
The United Nations has the obligation to protect
the civilian population, particularly the most
vulnerable  children, women, the elderly and the
disabled  against gross and systematic violations of
human rights and humanitarian law, whether in inter-
State or intra-State conflicts. The strengthening of
international law is an important element in achieving
this goal. Special attention should be given to
exploring new methods of conflict prevention, as well
as to making better use of those that have proved to
have had good results. We should all be engaged more
decisively in building a culture of prevention and
modernizing and equipping the United Nations for the
task.
It is also imperative for the United Nations to
elaborate a doctrine for humanitarian intervention
based on a modern interpretation of the Charter and in
line with new international relations and norms. We
listened with interest to the statements made by the
Prime Minister and the Minister for Foreign Affairs of
Canada in this Hall on the establishment of an
independent international commission on intervention
and State sovereignty.
There is nothing in the Charter that could
possibly justify crimes against the civilian population.
Neither is there anything in the Charter that could
possibly justify the fact that large parts of the world are
still living in poverty or that some States are stagnating
due to the debt burden, while the rest of the world is
enjoying a state of well-being. Technological and
economic development does bring the world together,
but globalization also brings problems closer and
increases the mutual responsibility for finding
solutions to them.
At the Millennium Summit, we adopted a
comprehensive and far-reaching Declaration. Leaders
put before us difficult but achievable goals. Member
States should now look carefully into how they can
contribute nationally to the implementation of the goals
at the global level. As a responsible Member of the
Organization, Slovenia intends to prepare its plan of
action for the implementation of the goals set out in the
Millennium Declaration. I want to take this opportunity
today to mention some of the efforts that we intend to
make.
As a country that has just joined the donor
community, Slovenia will look closely at how it can
organize better in order to extend more assistance to
the developing countries and the countries in the
region, thus contributing to the goals regarding
development and poverty eradication.
We have just signed the Optional Protocols to the
Convention on the Rights of the Child, while the
National Assembly is supposed to ratify the Statute of
the International Criminal Court by the end of the year.
Both documents are among the most important building
blocks for ensuring greater protection for civilians in
conflict situations. We are looking forward to the early
functioning of the International Criminal Court in order
to ensure the more effective, equitable and efficient
delivery of international justice.
Slovenia is determined to help in the process of
strengthening the Organization as an indispensable
foundation for a peaceful, prosperous and just world.
Once again, we want to stress the need for the
enlargement of the Security Council in its permanent
and elected membership, as well as with regard to the
reform of its working methods. The credibility of the
United Nations depends on its ability to carry out its
responsibilities in full, especially with regard to
maintaining peace and security. We therefore welcome
and commend the report of the Panel on United
Nations Peace Operations and we are looking forward
to the early implementation of its recommendations.
In this context, we believe that the reform of the
financing of United Nations peacekeeping operations is
a necessary condition for a renewed role for the United
Nations in this field. A new scale of assessments that
more accurately reflects the capacity to pay should be
17

adopted during this session. I have the honour to
announce that the Government of Slovenia has decided
to voluntarily relinquish the discount it is no longer
entitled to with regard to its financial contribution, and
that, starting from next year, it is ready to pay its share
for peacekeeping operations in full.
Slovenia is also gradually increasing its
participation in peacekeeping operations  those of
the United Nations, as well as regional ones. We are
committed to further increasing our support to these
operations, not only with military personnel, but also
with civilian police and humanitarian personnel.
The basic aim of United Nations actions should
be to ensure human security, with security being
physical, economic and social, rather than legal. We
note with satisfaction that the interests of individuals
are, indeed, rightly at the very centre of the Millennium
Declaration. Slovenia will continue to participate in the
group of like-minded countries, which is determined to
give full meaning and specific, practical expression to
the concept of human security.
The problem of the illicit arms flow of small arms
and light weapons is such that it requires additional
efforts. We hope that the forthcoming international
conference on small arms and light weapons will pave
the way for regulating and controlling the proliferation
of unimpeded access to small arms and light
weapons  the weapons most used in today's armed
conflicts.
Member States should also continue to improve
the efficiency and effectiveness of mine action
programmes, as well as to strengthen all steps and
activities in mine action and mine victim assistance.
For its part, Slovenia will continue to support the
efforts of its International Trust Fund for Demining and
Mine Victim Assistance to extend its activities to the
whole region of South-East Europe. The results
achieved in recent years are promising for the activities
of the Trust Fund in the future.
I would also like to briefly address the situation
in the region of South-East Europe. We are all aware
that there will be no self-sustaining peace and stability
in the region without the full cooperation and
integration of the Federal Republic of Yugoslavia. For
obvious reasons, this cannot be expected of the current
regime in Belgrade. The international community must
cooperate with, support and encourage the forces
within the country that are striving for democracy,
peace, reconciliation, economic recovery and a return
to simple normalcy. We share the hopes of seeing the
new democratic Federal Republic of Yugoslavia soon
as a part of a stable and prosperous South-East Europe.
We also share the hopes that this country will soon join
us in the United Nations, as well as in the other
international and regional organizations, in accordance
with the usual procedures and practices for admission
of new members to these organizations.









